Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species “fruit” in the reply filed on 05/16/2022 is acknowledged.
All claims directed to non-elected species only have been cancelled.  

Claims 1-5, 8, 9, and 11-20 are pending and under current examination.  

Specification
The specification is objected to for referencing drawings on page 8; however, no drawings have been filed.   

Claim Objections
Claim 2 is objected to because of the following informalities:  The word sorbitol appears to be misspelled in claim 2, line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 16 recite the transitional phrase “further comprising”; however, the body of the claim appears to limit the amount of the ingredients recited in claims 1 and 11.  This renders the claim indefinite because it is unclear whether the ingredients in claims 8 and 16 must be present in addition to the ingredients listed in claims 1 and 11 (as indicated by the phrase “further comprising”) or whether the claims are simply limiting the amounts of each of the ingredients recited in claims 1 and 11.  Moreover, the claims recite “further comprising” but does not require any ingredients not listed in claqims 1 or 11.  Amending the claim to use the transitional phrase “comprising” and to recite a wherein clause further limiting each ingredient in claim 1 would obviate the rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8, 9, and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mixture of products of nature without significantly more. 

Claim 1 recites liquid beauty composition, comprising filtered water; one or more cannabinoid distillates; 1-glutathione; one or more plant components; sodium hyaluronate; d-alpha tocopherol; trans-resveratrol; ascorbic acid; malic acid; citric acid; and one or more natural flavors.  The claim embraces compositions consisting entirely of only natural products.  Other claims limit the amount of each natural product and/or recite limitations requiring the presence of additional natural products; however in call cases, each claim reads on compositions consisting of a mixture of naturally occurring substances, therefore the claims are directed entirely to a judicial exception with nothing more.  The claims do not recite any additional elements.  MPEP 2106.04(c)(II)(A) indicates the following: 
When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. For example, assume that applicant claims an inoculant comprising a mixture of bacteria from different species, e.g., some bacteria of species E and some bacteria of species F. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature); Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (although claimed as a pair, individual primer molecules were compared to corresponding segments of naturally occurring gene sequence); In re Bhagat, 726 Fed. Appx. 772, 778-79 (Fed. Cir. 2018) (non-precedential) (comparing claimed mixture of lipids with particular lipid profile to "naturally occurring lipid profiles of walnut oil and olive oil"). 

This judicial exception is not integrated into a practical application because the mixture of natural products does not appear to possess any qualities that amount to something more than the properties possessed by each of the ingredients themselves. The specification supports the examiner’s position that each ingredient simply provides a property to the claimed composition that each ingredient possesses in isolation.  For example, the specification indicates that trans-resveratrol may delay age-related diseases, promote healthy aging, and therefore, may provide anti-aging effects (0035).  The specification states that citric acid may also be provided. Citric acid may be an antioxidant, alkalizing agent, and flavoring agent. Citric acid may neutralize the skin's pH and, in turn, may even out rough, uneven portions of skin. Citric acid may further be provided as a preserving agent (0036).  The specification discloses further that  d-alpha tocopherol may have anti-aging effects and also treat skin conditions like acne, psoriasis, and ultraviolet skin damage. D-alpha tocopherol may also treat cardiovascular disease, ocular conditions, diabetes, and cancer (0034).  Each of these properties are features of the individual compounds and there is no evidence of record that the claimed combination of products of nature possesses any markedly different characteristic from the individual components.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other limitations are recited beyond the requirement for the recited naturally occurring substances to be present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bezzek (US 8,846,061; issue date: 09/30/2014) in view of Dereska et al. (Journal of Surgical Research Vol 132, pages 121-129; publication year: 2006), and further in view of Woelfel et al. (US 2019/0015383; publication date: 01/17/2019), Millet (US 20200061004; publication date: 02/27/2020; claiming priority to US provisional application no. 62/723,274; effectively filed date: 08/27/2018) Bess (US 2018/0283759; publication date: 10/04/2018), Sacharoff (US 2004/0115271; publication date: 06/17/2004), and Auweter et al. (US 2002/0110599; publication date: 08/15/2002).  

The claims are examined in view of the species election “fruit” as the type of plant component.  

With regard to claims 1, 4, 11, 14, and 17-20, in columns 4-5, Bezzek discloses a composition for longevity comprising l-glutathione, bitter melon (a fruit), hyaluronic acid, vitamin E, trans-resveratrol, and vitamin C (i.e. ascorbic acid).  
Bezzek discloses vitamin E in general and provides mixed tocotrienols as an example vitamin E molecules, but does not disclose d-alpha tocopherol. 
Dereska discloses that dl-alpha tocopherol is the most biologically active isomer of vitamin E (abstract).  
It would have been prima facie obvious to use alpha tocopherol as the vitamin E in Bezzek’s composition.  The artisan of ordinary skill would have been motivated to do so to provide high efficacy of the vitamin E to the composition.  The skilled artisan would have had a reasonable expectation of success because Bezzek discloses vitamin E in general to be suitable for the composition.  With regard to the limitation recited in the instant claims requiring d-alpha tocopherol specifically, in adding the mixture of isomers dl-alpha tocopherol, one would have added d-alpha tocopherol to the composition.  
Bezzek does not disclose one or more cannabinoid distillates.  
Woelfel discloses a water soluble cannabinoid distillate that contains cannabidiol and tetrahydrocannabinol can be easily diluted in convenient orally administrable forms beverages (abstract, 0032, 0010, 0067).  
Millet discloses that CBD (the cannabinoid cannabidiol) can promote longevity (0096, with support at 0067 of the provisional application 62/723,274).  
It would have been prima facie obvious to combine Bezzek’s composition for longevity with the cannabinoid distillate composition disclosed by Woelfel because the two compositions were known as of the effective filing date of the instant invention to serve the same purpose of promoting longevity.  See MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  One having ordinary skill in the art would have been motivated to select Woelfel’s cannabinoid distillate in particular because it is readily dispersible into convenient foods or beverages, such as a smoothie.  
As noted above, Woelfel discloses that the cannabinoid distillate readily disperses or dissolves in water, and discloses it to be desirable to consume the product in a beverage like coffee, tea, or a smoothie, which would contain water; however, neither Woelfel nor Bezzek expressly discloses that the water is filtered water.
Bess discloses that many people prefer drinking filtered water (0012).  
It would have been prima facie obvious to use filtered water when making any beverage according to Bezzek/Woelfel.  The artisan of ordinary skill would have been motivated to do so in order to appeal to the many people for whom drinking filtered water is preferable.  The skilled artisan would have had a reasonable expectation of success because filtered water is commonly used to make beverages such as, for example the coffees, teas, or smoothies disclosed by Woelfel.  
With regard to instant claims 1 and 15, the examiner notes that coffees, teas, and smoothies as well as many of the other formulations disclosed by Woelfel would contain natural flavors and colors.  
Bezzek discloses hyaluronic acid rather than its salt sodium hyaluronate, as recited in the instant claims.  
Sacharoff discloses that sodium hyaluronate is a water soluble salt of hyaluronic acid (0022).
It would have been prima facie obvious to use sodium hyaluronate in place of the hyaluronic acid disclosed by Bezzek.  The artisan of ordinary skill would have been motivated to do so when formulating the composition of Bezzek/Woelfel as an aqueous beverage to increase the water solubility in the composition.  The skilled artisan would have had a reasonable expectation of success because sodium hyaluronate is a routine and readily available ingredient that would dissolve easily in any aqueous composition.  
With regard to claims 1, 11, and 13, as noted above, Bezzek discloses well known antioxidants such as l-glutatione or ascorbic acid; however, Bezzek does not disclose malic acid or citric acid specifically or alpha hydroxy acids in general to be present in the composition.  
Auweter discloses that glutathione as well as the alpha-hydroxy acids citric acid, and malic acid were all known antioxidants as of the effective filing date of the instant invention.  
It would have been prima facie obvious to combine citric acid and malic acid with the l-glutathione disclosed by Bezzek because these substances were known for the same purpose.  See MPEP 2144.06(I).  
With regard to claim 2, in an example, Woelfel discloses that the water soluble cannabinoid distillate contains modified food starch, sorbitol, coconut oil, and CBD (Table 4, following para 0143).  Woelfel discloses further that the distillates also contain THC in addition to many other cannabinoids (0040).  
With regard to claim 3, Woelfel discloses a broad range in percentages depending upon the desire of the end user (0058).  The examiner does not consider the limitation on amount of particular cannabinoids (cannabidiol and tetrahydrocannabinol) to patentably define over the cited prior art because Woelfel indicates that many different doses of each active may be desirable to different users.  Absent evidence of an unexpectedly superior property, the examiner finds the limitations of claim 3 to fall within the scope of Woelfel’s invention.  

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bezzek (US 8,846,061; issue date: 09/30/2014) in view of Dereska et al. (Journal of Surgical Research Vol 132, pages 121-129; publication year: 2006), and further in view of Woelfel et al. (US 2019/0015383; publication date: 01/17/2019), Millet (US 20200061004; publication date: 02/27/2020; claiming priority to US provisional application no. 62/723,274; effectively filed date: 08/27/2018) Bess (US 2018/0283759; publication date: 10/04/2018), Sacharoff (US 2004/0115271; publication date: 06/17/2004), and Auweter et al. (US 2002/0110599; publication date: 08/15/2002) as applied to claims 1-4 9, 11, 13-15, and 17-20 above, and further in view of Rani et al. (Indian J Dairy Sci Vol 68(2), pages 99-104; publication year: 2017).

The relevant disclosures of Bezzek, Dereska, Woelfel, Millet, and Auweter are set forth above.  As noted in the rejection supra, Woelfel discloses that the active components may be formulated into a smoothie, but does not list any specific types of smoothie.
Rani discloses that mango is a very popular fruit and can be an ingredient of the breakfast smoothie (p 99, right col). 
It would have been prima facie obvious to use mango as an ingredient in Woelfel’s smoothie because this is a very well-known and popular fruit and methods of smoothie making are straightforward and well-understood.  

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bezzek (US 8,846,061; issue date: 09/30/2014) in view of Dereska et al. (Journal of Surgical Research Vol 132, pages 121-129; publication year: 2006), and further in view of Woelfel et al. (US 2019/0015383; publication date: 01/17/2019), Millet (US 20200061004; publication date: 02/27/2020; claiming priority to US provisional application no. 62/723,274; effectively filed date: 08/27/2018) Bess (US 2018/0283759; publication date: 10/04/2018), Sacharoff (US 2004/0115271; publication date: 06/17/2004), and Auweter et al. (US 2002/0110599; publication date: 08/15/2002) as applied to claims 1-4 9, 11, 13-15, and 17-20 above, and further in view of Monorey (Dose Response Relationships Merck Manual Professional Version [online]; available from 07/2015).  

The relevant disclosures of Bezzek, Dereska, Woelfel, Millet, and Auweter are set forth above.  Bezzek provides specific examples containing a certain mass of each ingredient and Woelfels indicates a broad range in amount of the different cannabinoids from the distillate is contemplated as part of their invention.  The prior art does not expressly recite the specific amounts of each of the ingredients as recited in instant claims 8 and 16.  
Moroney discloses: 
Regardless of how a drug effect occurs—through binding or chemical interaction—the concentration of the drug at the site of action controls the effect. However, response to concentration may be complex and is often nonlinear. The relationship between the drug dose, regardless of route used, and the drug concentration at the cellular level is even more complex (see Pharmacokinetics).

Dose-response data are typically graphed with the dose or dose function (eg, log 10 dose) on the x-axis and the measured effect (response) on the y-axis. Because a drug effect is a function of dose and time, such a graph depicts the dose-response relationship independent of time. Measured effects are frequently recorded as maxima at time of peak effect or under steady-state conditions (eg, during continuous IV infusion). Drug effects may be quantified at the level of molecule, cell, tissue, organ, organ system, or organism.

Thus, one having ordinary skill in the art would have been aware that all biological agents will exhibit a relationship between amount of agent at the site of action and biological effect.  As noted above, “[d]ose-response data are typically graphed with the dose or dose function (eg, log 10 dose) on the x-axis and the measured effect (response) on the y-axis.”  Thus, it was a highly routine practice in the art of pharmacology to test several concentrations of drug (graphed on the x-axis) and measure the consequent biological effect (graphed on the 7-axis).  In the instant case, the biological effect of each of the ingredients recited in the instant claims was known as of the effective filing date of the instant invention (e.g. l-glutatione, citric acid, malic acid, ascorbic acid etc. were known to function as an antioxidant; cannabinoids were known to have various biological effects, including enhancing longevity).  The examiner considers it prima facie obvious to optimize the amounts of any biologically active agent to achieve their known biological effect, absent unexpectedly superior properties of the claimed invention.  See MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.") 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2007/0003536; publication date: 01/04/2007).

The claims are examined in view of the species election “fruit” as the type of plant component.  

With regard to claim 17, in example 6, Zimmerman discloses a composition containing DI water (which the examiner considers to fall within the scope of filtered water), superoxide dismutase and glutathione (i.e. two antioxidants), grapefruit extract and grape seed extract (i.e. two plant components from fruit, sodium hyaluronate, and tocopherol (an antioxidant).  The example composition does not contain an alpha hydroxy acid; however, Zimmerman discloses that alpha hydroxy acids may be included in compositions according to their invention therefore adding any of the alpha hydroxy acids noted by Zimmerman would have been prima facie obvious.  Zimmerman also does not unambiguously indicate that example 6 is a liquid; however, Zimmerman discloses that the compositions according to their invention may be in the form of solution, gel, lotion, cream, ointment, oil-in-water emulsion, water-in-oil emulsion, which are liquid formulations, therefore it would have been obvious to formulate the composition accordingly.
With regard to claim 18, Zimmerman discloses adding citric acid to the composition (0061). 
With regard to claim 19, Zimmerman discloses adding ascorbic acid (0062).
With regard to claim 20, Zimmerman discloses adding malic acid (0061).  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617